Citation Nr: 0705509	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for carcinoma of the 
right kidney with a status-post nephrectomy, to include as 
due to exposure to ionizing radiation.  

3.  Entitlement to service connection for prostate cancer 
with residuals of a transurethral resection of the prostate, 
to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The remand was 
for the purpose of facilitating certain evidentiary and 
procedural development.  

As explained in more detail below, it is apparent that not 
all of the development requested by the Board was completed.  
Under this circumstance, the appeal must be REMANDED again to 
the RO via the AMC.  VA will notify the appellant if further 
action is required.


REMAND

By its April 2005 remand, the Board directed the RO to 
undertake several actions.  Among the requested actions were 
the RO's initiation of contact with the Defense Threat 
Reduction Agency (DTRA) regarding any information held by 
that organization pertaining regarding the veteran's claimed 
radiation exposure, to include the amount of radiation to 
which he may have been exposed, as well as the RO's 
solicitation of an opinion from the VA's Under Secretary for 
Health as to the radiation dose estimate, pursuant to 
38 C.F.R. § 3.311(a)(2)(iii).  Such actions were not 
completed, or for that matter attempted, prior to the return 
of the file to the Board.  These omissions represent a 
violation of the holding in Stegall v. West, 11 Vet. App. 
268, 270 (1998) (remand by the Board confers upon the veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order), requiring remand 
for corrective action.  

Aside from communicating with the veteran through May 2005 
correspondence and issuance of a supplemental statement of 
the case in October 2006, the RO's only attempt to verify the 
veteran's radiation exposure was through its contact with the 
National Personnel Records Center (NPRC).  The NPRC in 
October 2006, in response to the RO's request for the 
veteran's service personnel records, noted that such records 
were fire-related, meaning that they were destroyed by fire.  
In addition, it was reported that, although there were 
alternate sources for such records, the type of information 
requested as to radiation risk could not be reconstructed.  
The RO further responded that additional information was 
needed in order to attempt to retrieve morning reports 
attesting to the veteran's presence at certain testing sites.  
As it appears that the RO did not attempt to secure the 
requisite information and renew its request for the morning 
reports, remand is deemed necessary for compliance with the 
VA's duty to assist the veteran in obtaining all pertinent 
evidence.  

Accordingly, this matter is REMANDED for the following:

1.  Obtain for inclusion in the claims 
folder all available unit histories, 
morning reports, and operational reports 
reflecting duty of the veteran at Roswell 
Army Air Field, New Mexico, from February 
16, 1946, to July 22, 1946, and temporary 
duty at Sandia Base, Albuquerque, New 
Mexico, from April 6, 1946, to July 17, 
1946.  Once obtained, the records 
obtained must be associated with the 
veteran's claims folder.  

2.  Contact the DTRA and obtain radiation 
dose data specific to the veteran and his 
duty in support of OPERATION CROSSROADS 
for inclusion in the claims folder.  

3.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), obtain a radiation 
dose estimate specific to the veteran 
from the VA's Under Secretary for Health 
for inclusion in the claims folder.  

4.  Thereafter, and if and only if it is 
determined that the veteran was exposed 
to ionizing radiation while on active 
duty, then any and all development 
required by 38 C.F.R. § 3.311(b) must be 
undertaken.  In addition, a VA medical 
examination by an oncologist in order to 
ascertain the approximate date of onset 
and etiology of each of the cancers 
involved should be conducted.  

5.  Lastly, readjudicate the veteran's 
claim of entitlement to service 
connection for skin cancer, carcinoma of 
the right kidney with a status-post 
nephrectomy and prostate cancer with 
residuals of a transurethral resection of 
the prostate, all to include as due to 
exposure to ionizing radiation, based on 
all the evidence of record and all 
governing legal authority.  If any 
benefit requested on appeal is not 
granted, a supplemental statement of the 
case must be issued to the veteran and 
his representative.  A reasonable period 
of time for a response should then be 
provided.  The case must thereafter be 
returned to the Board for final appellate 
consideration.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of these matters should be drawn 
from the actions requested.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



